— Appeal by defendant from a judgment of the Supreme Court, Queens County (Weiss, J.), rendered December 2, 1979, convicting her of criminal sale of a controlled substance in the sixth degree and criminal possession of a controlled substance in the sixth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress physical evidence. Judgment reversed, on the law, motion to suppress physical evidence granted, indictment dismissed and case remitted to Criminal Term for the purpose of entering an order in its discretion pursuant to CPL 160.50. The People failed to establish at the suppression hearing that there was probable cause to arrest the defendant. Both the LSD and the $181 found on defendant must be suppressed (see People v Delgado, 79 AD2d 976). We note as well that the prosecutor improperly conducted his cross-examination of defendant by repeatedly inquiring as to whether she thought the prosecution’s witnesses were lying (People v Delgado, supra). Moreover, he was overzealous in his summation by making reference to matters outside of the evidence and appealing to the jurors’ emotions by intemperate remarks referring to the jurors and their families as victims and dramatizing the relationship between the use of narcotics and crimes of violence. Gibbons, J. P., Weinstein, Thompson and Rubin, JJ., concur.